WALLACE, Circuit Judge
(dissenting) :
I respectfully dissent.
The district court enjoined further highway action until the state holds new hearings complying with 23 U.S.C. § 128(a). In effect, the district court has assumed that the state wants the highway and has, therefore, ordered new hearings.
The state has, as yet, submitted no plans to the secretary. For the reasons stated in my concurring opinion in Lathan v. Brinegar, 506 F.2d 677, 694 (9th Cir. 1974), I would hold that the judicial tampering with the hearing process was premature and that compliance with section 128(a) cannot be challenged in the courts until the state certifies to the secretary that the requisite hearings have been held.